State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522109
________________________________

In the Matter of WILL MULLINS,
                    Petitioner,
      v

DONALD VENETTOZZI, as Acting                MEMORANDUM AND JUDGMENT
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   Lahtinen, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.

                             __________


     Will Mullins, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Julie M.
Sheridan of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner, an inmate, was charged in a misbehavior report
with fighting, violent conduct, creating a disturbance and
refusing a direct order. The charges stemmed from an incident in
which petitioner engaged in a physical altercation with another
inmate and ignored a correction officer's direct order to stop.
Following a tier III disciplinary hearing, petitioner was found
guilty as charged. The determination was affirmed on
administrative appeal and this CPLR article 78 proceeding ensued.
                              -2-                  522109

      We confirm. The misbehavior report and related
documentation, together with the testimony of petitioner, provide
substantial evidence supporting the determination of guilt (see
Matter of Smith v Rock, 108 AD3d 889, 889 [2013], lv denied 22
NY3d 854 [2013]; Matter of Peoples v Bezio, 94 AD3d 1299, 1300
[2012]). Contrary to petitioner's contention, the delay in
commencement of the hearing was authorized by a valid extension
(see Matter of Castillo v Fischer, 120 AD3d 1493, 1493 [2014];
Matter of Pooler v Fischer, 107 AD3d 1256, 1257 [2013], lv denied
22 NY3d 855 [2013]). Finally, in light of the circumstances
presented, the penalty assessed is not so shocking to one's sense
of fairness as to be excessive (see Matter of Jamison v State of
N.Y. Dept. of Corr. Servs., 98 AD3d 1150, 1151 [2012]; Matter of
Barnes v Prack, 92 AD3d 990, 991 [2012]).

      Lahtinen, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court